Case 2:19-cv-00266-ABJ

Andrea L. Richard

State Bar No. 5-2848

THE RICHARD LAW FIRM, P.C.
P.O. Box 1245

290 E. Broadway, Suite 904
Jackson, Wyoming 83001
Tel. 307.732.6680

Fax 307.200.4280
andrea(@arichardlaw.com
Attorney for Plaintiff

Document 1 Filed 12/23/19 Page 1 of 28

 

ie

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF WYOMING

NICOLE MCKINNEY, an individual,
Plaintiff,
v.

GRANITE PEAK FABRICATION,
LLC, a Wyoming limited liability
company,

GRANITE PEAK INDUSTRIES,
LLC, a Wyoming limited liability
company, d/b/a GRANITE PEAK
GROUP;

GRANITE PEAK INDUSTRIES A,
LLC, a Wyoming limited liability
company;

GRANITE PEAK INDUSTRIES B,
LLC, a Wyoming limited liability
company; and

J. DOES 1-20,

Defendants.

 

a

CIVIL ACTION NO. Q~( = Qhdp~ O

COMPLAINT

DEMAND FOR JURY TRIAL

COMES NOW, Plaintiff Nicole McKinney, by and through her undersigned counsel, and

for her Complaint against Defendants Granite Peak Fabrication, LLC, Granite Peak Industries,

LLC, d/b/a Granite Peak Group, Granite Peak Industries A, LLC, Granite Peak Industries B,

Complaint
Page | of 27
Case 2:19-cv-00266-ABJ Document1 Filed 12/23/19 Page 2 of 28

LLC, and all affiliates and parent entities thereof, and J. Does 1-20, (collectively “Defendants” or
“The Granite Peak Defendants”), respectfully states and alleges as follows:
NATURE OF THE ACTION - OVERVIEW

1. Plaintiff Nicole McKinney started working for the Granite Peak Defendants in
July of 2017 as a welder at Granite Peak Fabrication in Casper, Wyoming.

2. Ms. McKinney was a very good welder.

3. However, while working as a welder for the Granite Peak Defendants, Ms.
McKinney was harassed, assaulted, ridiculed, and demeaned by coworkers, supervisors, and
other representatives of the Granite Peak Defendants.

4, The Granite Peak Defendants discriminated against Ms. McKinney because of her
gender, subjected her to a hostile work environment, sexually harassed her, and paid her less, all
because of her gender.

5. Despite receiving reports and requests for help from Ms. McKinney because of
the sexual harassment and hostile work environment at Granite Peak Fabrication, the Granite
Peak Defendants failed to take ANY corrective action.

6. Instead of stopping the illegal and abusive behavior in their workplace, The
Granite Peak Defendants allowed the sexual harassment and discrimination to continue, and
actually refused to correct the hostile work environment.

7. The Granite Peak Defendants created and condoned a hostile work environment
and because of the Defendants’ failure and refusal to act, Ms. McKinney was subjected to

assault, discrimination, abuse, and severe and pervasive sexual harassment.

Complaint
Page 2 of 27
Case 2:19-cv-00266-ABJ Document1 Filed 12/23/19 Page 3 of 28

8. Despite Ms. McKinney's reports and requests for help and despite the Granite
Peak Defendants’ knowledge of their hostile and abusive workplace, the Granite Peak
Defendants took no action.

9. Instead of addressing and correcting their abusive and hostile workplace, the
Granite Peak Defendants began taking steps to force Ms. McKinney out of her job and retaliated
against her for asking for help.

10. _—_ After finding illegal drugs in their workplace in approximately May 2019, the
Granite Peak Defendants asked employees in its fabrication facilities to submit to drug testing.

11. | Ms. McKinney spoke privately with her supervisors and raised concerns in
connection with the drug testing.

12. Although Ms. McKinney privately expressed concerns, she did not refuse to take
the drug test.

13. The Granite Peak Defendants told Ms. McKinney to go home but that she would
be asked to come back to work shortly.

14. _—_ Despite multiple contacts and requests that the Granite Peak Defendants keep
their promise and return Ms. McKinney to her job, the Granite Peak Defendants refused to allow
Ms. McKinney to return to her work. These and related actions by the Granite Peak Defendants
were part of their efforts to retaliate against and remove Ms. McKinney,

15. Instead of helping Ms. McKinney, the Granite Peak Defendants retaliated against
Ms. McKinney for reporting the abuse and harassment and asking for help.

16. The Granite Peak Defendants promised Ms. McKinney that she would be

reinstated. However, because Ms. McKinney reported the hostile work environment and sexual

Complaint
Page 3 of 27
Case 2:19-cv-00266-ABJ Document1 Filed 12/23/19 Page 4 of 28

harassment directed towards her, the Granite Peak Defendants refused to reinstate Ms.
McKinney, retaliated against her and forced her out of her job.
JURISDICTION AND VENUE

17. This Court has jurisdiction pursuant to 28 U.S.C. §§ 451, 1331, 1337, 1343, and
1345. This action is authorized and instituted pursuant to Section 16(c) and Section 17 of the
Fair Labor Standards Act of 1938 (the “FLSA”), as amended, 29 U.S.C. §§ 216(c) and 217, to
enforce the requirements of the Equal Pay Act of 1963, codified as Section 6(d) of the FLSA, 29
U.S.C. § 206(d), and pursuant to Section 706(f)(1) and (3) of Title VII of the Civil Rights Act of
1964, as amended, 42 U.S.C. § 2000e-5(f)(1) and (3) (“Title VII”), and Section 102 of the Civil
Rights Act of 1991, 42 U.S.C. § 1981a.

18. The Granite Peak Defendants employ more than 50 employees and are employers
within the meaning of Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e, et. seq.
(sometimes referred to as “Title VII”).

19. This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331 in that
this case arises under federal law, specifically Title VII, the Due Process Clause of the 14"
Amendment to the United States Constitution and 42 U.S.C. § 1983.

20. Venue is proper in the District of Wyoming pursuant to Section 706(f)(3) of Title
VII, 42 U.S.C. § 2000e-5(f)(3), because Defendants’ unlawful actions, including Defendants’
unlawful retaliation, giving rise to Plaintiffs claims, occurred in this District.

21. This Court has pendant jurisdiction over the state law claims contained herein.

22. The employment practices alleged to be unlawful were committed within the
jurisdiction of the United States District Court for the District of Wyoming.

PARTIES

Complaint
Page 4 of 27
Case 2:19-cv-00266-ABJ Document1 Filed 12/23/19 Page 5 of 28

23. Plaintiff Nicole McKinney is an individual who lives in Casper, Wyoming.

24. Granite Peak Fabrication is a Wyoming limited liability company, filing ID 2016-
000707378, formed on February 24, 2016. Granite Peak Fabrication, LLC’s principal address is
1300 Venture Way, Suite 200, Casper, Wyoming 82609 and its mailing address is P.O. Box
51568, Casper, Wyoming 82605. Joshua Jamison was the organizer and is the Registered Agent,
2291 Renauna Avenue, Casper, Wyoming 82601.

25. Granite Peak Industries, LLC., is a Wyoming limited liability company, filing ID
2014-000668334, formed on July 14, 2014. Granite Peak Industries, LLC’s principal address is
1300 Venture Way, Suite 200, Casper, Wyoming 82601, and its mailing address is P.O. Box
51568, Casper, Wyoming 82601. Michael Lansing was the organizer and the Registered Agent
is Joshua Jamison, 2291 Renauna Avenue, Casper, Wyoming 82601.

26. Granite Peak Group is a trade name of Granite Peak Industries, LLC, filing ID
2015-000686853, formed on May 14, 2015, with a mailing address of P.O. Box 51568, Casper,
Wyoming.

27. Granite Peak Industries A, LLC, is a Wyoming limited liability company, filing
ID 2015-000686855, formed on May 14, 2015. Granite Peak Industries A, LLC’s principal and
mailing address is 1300 Venture Way, Suite 200, Casper, Wyoming 82609. Michael Lansing
was the organizer and the Registered Agent is Joshua Jamison, 2291 Renauna Avenue, Casper,
Wyoming 82601.

28. Granite Peak Industries B, LLC, is a Wyoming limited liability company, filing
ID 2015-000686857, formed on May 14, 2015. Granite Peak Industries B, LLC’s principal and

mailing address is 1300 Venture Way, Suite 200, P.O. Box 51568, Casper, Wyoming 82609.

Complaint
Page 5 of 27
Case 2:19-cv-00266-ABJ Document1 Filed 12/23/19 Page 6 of 28

Michael Lansing was the organizer and the Registered Agent is Joshua Jamison, 1300 Venture
Way, Suite 200, P.O. Box 51568, Casper, Wyoming 82609.

29. Plaintiff is unable to determine the actual names and capacities of Defendant J.
Does 1 - 20, inclusive, and therefore sues these Defendants by such fictitious names. On
information and belief, Plaintiff believes that each of the J. Doe Defendants may be liable for the
causes of action set forth below or may be used to house or hide assets that should properly be
available to pay the obligations and damages described herein. Plaintiff reserves the right to
amend this Complaint, and when the identities of the J. Doe Defendants have been ascertained
and/or their operations and assets discovered, Plaintiff will seek leave to amend this Complaint
to set forth their actual names and capacities.

ADMINISTRATIVE PROCEDURES

30. More than thirty (30) days prior to the institution of this lawsuit, Ms. Nicole
McKinney filed a charge with the U.S. Equal Employment Opportunity Commission (EEOC)
and the Wyoming Department of Workforce Services, Fair Labor Standards, alleging violations
of Title VII and the Equal Pay Act (EPA) and related discrimination by the Granite Peak
Defendants.

31. | The EEOC provided the Granite Peak Defendants with notice of the charge.

32. Over one hundred eighty (180) days after Plaintiff filed her charge, the U.S. Equal
Employment Opportunity Commission issued a right to sue notice authorizing this lawsuit, a true
and correct copy of which is attached hereto as Exhibit 1 and incorporated by this reference.

BACKGROUND FACTS
33. Despite their obligation to do so, the Granite Peak Defendants do not appear to

have a written policy prohibiting sexual harassment in its workplace. This is the first serious

Complaint
Page 6 of 27
Case 2:19-cv-00266-ABJ Document1 Filed 12/23/19 Page 7 of 28

problem for the Granite Peak Defendants and a clear indication that the Granite Peak Defendants
do not comply with federal law.

34. By law, when the Granite Peak Defendants learned that their workplace! was a
hostile work environment, they had an obligation to properly investigate and act to stop the
harassment thereby protecting their employees. Despite having a clear legal obligation to act,
The Granite Peak Defendants did not act. By not taking the legally required actions and failing
to act time and time again, the Granite Peak Defendants effectively endorsed the sexual
harassment that was directed towards Ms. McKinney in her workplace.

35. Unequal Pay. The Granite Peak Defendants routinely sent the message that they
would not comply with federal law and would not stop the harassment directed at Ms. McKinney
because of her gender. The Granite Peak Defendants also endorsed the view that as a woman,
Ms. McKinney was a less valuable member of their staff by paying Ms. McKinney considerably
less than her male co-workers.

36. Specifically, Ms. McKinney was paid a per hour rate at Granite Peak Fabrication
that was less than her male counterparts were paid for the same work. Even though Ms.
McKinney received a pay raise in recognition of her excellent welding skills, her pay was still
less than her male co-workers were making for the same work.

37. Further, when Ms. McKinney was moved to nights, and she received the three
dollar per hour increase differential for working nights, she still made less than most, if not all, of
her male co-workers. Over and over again, Ms. McKinney did the same work and was paid less
because of her gender.

38. The Granite Peak Defendants’ Excuses. The Granite Peak Defendants attempt

 

to rely on primarily three excuses for their failure fulfill their obligations under Title VII. First,

 

' Including the workplace at Granite Peak Fabrication.

Complaint
Page 7 of 27
Case 2:19-cv-00266-ABJ Document1 Filed 12/23/19 Page 8 of 28

The Granite Peak Defendants claim that they were entitled to dismiss Ms. McKinney for refusing
to take a mandatory drug test. Second, The Granite Peak Defendants criticize Ms. McKinney’s
abilities as a welder. And last, the Granite Peak Defendants attempt to excuse their failures by
claiming that Ms. McKinney did not report the hostile work environment and sexual harassment.
In the end, the Granite Peak Defendants’ excuses actually underscore the Granite Peak
Defendants’ refusal to comply with their legal obligations under Title VII to create and maintain
a workplace where employees are free from harassment, discrimination and abuse.

39. Severe and Pervasive. There is no reasonable basis for denying that while
employed by The Granite Peak Defendants, Ms. McKinney was subjected to severe and
pervasive sexual harassment. As but one example, while at work on her shift, a The Granite
Peak Defendants’ employee smacked Ms. McKinney on her behind, then picked her up, threw
her over his shoulder and took her over to the trash can and threw her in the trash. This is not a
figurative statement--it happened literally and actually. These were, in fact, the actions of a The
Granite Peak Defendants’ employee in their workplace. Ms. McKinney reported this to Rick
Walker and Dereck Wilson. Once again, The Granite Peak Defendants took no action and the
behavior continued.

40. Humiliating and Harassing Material Sent to Ms. McKinney. Not only was
Ms. McKinney subjected to hostile, abusive, and harassing conduct during her shift, but she was
also subjected to harassment beyond her shift. The Granite Peak Defendants’ employees sent
Ms. McKinney numerous foul and nasty messages. Ms. McKinney reported the harassment and
the hostile work environment at Granite Peak Fabrication again and again. Because The Granite
Peak Defendants chose not to take action, the harassment and abuse towards Ms. McKinney

continued. Because The Granite Peak Defendants disregarded their legal responsibilities to

Complaint
Page 8 of 27
Case 2:19-cv-00266-ABJ Document1 Filed 12/23/19 Page 9 of 28

prevent and stop sexual harassment, Ms. McKinney had to endure pervasive harassment and
abuse in her workplace.

41. Again and Again, The Granite Peak Defendants Refuse to Act. The repeated
instances of workplace abuse and humiliation towards Ms. McKinney were never addressed by
the Granite Peak Defendants. Ms. McKinney experienced egregious and pervasive harassment
and the Granite Peak Defendants disregarded their legal obligation to stop the behavior. In the
end, by failing to action over and over again, the Granite Peak Defendants essentially endorsed a
hostile work environment.

42. Ms. McKinney’s Repeated Reports and Requests for Help. Ms. McKinney’s
immediate supervisor was Dave Fountain. On numerous occasions, Ms. McKinney reported the
sexual harassment and hostile work environment at Granite Peak Fabrication to Mr. Fountain.
While acting for the Granite Peak Defendants, Mr. Fountain failed to act and did not work to
stop the harassing behavior and actions towards Ms. McKinney.

43. Humiliating and Degrading Comments Were the Rule. When Jay Fountain,
Dave Fountain’s brother was hired, his starting wage was $22 an hour. Jay Fountain learned that
because of her superior welding skills and her certification as a code welder, Ms. McKinney was
making $26 an hour. Mr. Fountain commented that Ms. McKinney was only making more

money because she has “tits and ass."

44. In Response to Ms. McKinney’s Numerous Requests for Help, The Granite

Peak Defendants Direct Ms. McKinney to “Brush Aside” the Illegal and Discriminatory

Behavior Directed at Her. Ms. McKinney reported Mr. Fountain’s comments to her
supervisors and, as they had done on past occasions, the Granite Peak Defendants’

representatives told Ms. McKinney to simply “brush aside” the behavior. The Granite Peak

Complaint
Page 9 of 27
Case 2:19-cv-00266-ABJ Document1 Filed 12/23/19 Page 10 of 28

Defendants’ response to reported sexual harassment and hostile work environment clearly
demonstrate The Granite Peak Defendants’ discriminatory workplace and their endorsement of
the same.

45. Ms. McKinney’s Immediate Supervisor. To make matters worse, and even
though Mr. Fountain was Ms. McKinney’s immediate supervisor, Mr. Fountain often
participated in and contributed to the harassment. Mr. Fountain himself directed humiliating and
degrading comments to Ms. McKinney, including at one point asking Ms. McKinney if she “was
on her fucking rag.”

46. Instead of taking effective steps that would stop the pervasive harassment, the
Granite Peak Defendants’ choices subjected Ms. McKinney to continuing harassment and
discrimination. The Granite Peak Defendants failed to investigate, failed to take any action to
stop or prevent further harassment, and failed to impose any discipline.

47. The Granite Peak Defendants’ choices demonstrate its culture and its willingness
to overlook its obligation to create and maintain a legally compliant work environment. The
Granite Peak Defendants sent a crystal-clear message to their employees and customers--Granite
Peak Fabrication, and its affiliates and parent entities, tolerate and even reward sexual
harassment and discrimination.

48. The Granite Peak Defendants’ Prior Notice. Upon information and belief,
when the Granite Peak Defendants had an operation in Evansville (operating as Granite Peak
Fuel Service), a claim involving sexual harassment was made. Despite this, the Granite Peak

Defendants have continued to disregard their legal obligation to prevent sexual harassment in the

workplace.

Complaint
Page 10 of 27
Case 2:19-cv-00266-ABJ Document1 Filed 12/23/19 Page 11 of 28

49. The Granite Peak Defendants’ Lack of Written Policies. Despite clear legal

 

requirements that they do so, the Granite Peak Defendants do not appear to have any effective
policies prohibiting sexual harassment or hostile work environment. The Granite Peak
Defendants provide no sexual harassment training to their employees. The Granite Peak
Defendants took no action to prevent or stop sexual harassment and discrimination in their
workplace. As a result, The Granite Peak Defendants are strictly liable for the harassment and
discrimination in their workplace.

FACTS

Severe and Pervasive Sexual Harassment and Granite Peak’s Hostile Work Environment

 

50. July 2017. Ms. McKinney starts her employment at Granite Peak Fabrication.
She is a very good welder. She is also the only female.
Physical Touching and Assaults
51. Summer of 2017. Almost from the beginning, Ms. McKinney is subjected to
physical touching and physical assaults.
a. Ms. McKinney is walking through the Granite Peak Fabrication shop. As
she walks to her workstation/next project, she is slapped and smacked on her
back-side by multiple co-workers.
b. Ms. McKinney is assigned to work inside a large metal vessel. She must
crawl into the vessel and work on her knees. While she is welding in the vessel,
co-workers stick a broom between her legs, in a sexually suggestive fashion.
c. Co-workers routinely and repeatedly pull Ms. McKinney’s hair while she

is at work.

Complaint
Page 11 of 27
Case 2:19-cv-00266-ABJ Document1 Filed 12/23/19 Page 12 of 28

d. Ms. McKinney is assigned to use a ladder while welding. While she is on
the ladder working and welding, multiple co-workers grab her leg or her thigh.
e. One co-worker routinely threatens Ms. McKinney when she refuses his
advances. The co-worker tells her she is “a worthless whore” and “should go kill
herself.”
Demeaning and Hostile Comments by Her Manager
52. Dave Fountain becomes angry at Ms. McKinney. Dave yells at Ms. McKinney
“what’s wrong—on your fucking rag, or what?!?”
Verbal Attacks.
53. Inappropriate comments to Ms. McKinney take place on a daily basis. She is

routinely told that she “has a nice ass.” Co-workers greet Ms. McKinney by saying “hey sexy.”

When Granite Peak’s Manager Witnesses the Harassment, He Buries His Head and Takes
No Action.

54. When Dereck Wilson witnesses the verbal and physical assaults of Ms.
McKinney, he looks away or looks down and takes no action to prevent the assaults.

55. Failure to Investigate. After receiving Ms. McKinney’s requests for help and
reports of illegal sexual harassment in its workplace, the Granite Peak Defendants failed to
conduct an investigation and failed to take any other meaningful action to address its hostile and
abusive work environment.

56. The Granite Peak Defendants’ Restrictions on Reporting. Rather than
establish a reporting structure , the Granite Peak Defendants discouraged employees from
reporting problems in the workplace. Ms. McKinney’s immediate supervisor told Ms.
McKinney not to go to HR for anything and that instead, she should come to him first. Thus,

The Granite Peak Defendants’ policy was to discourage reporting.

Complaint
Page 12 of 27
Case 2:19-cv-00266-ABJ Document1 Filed 12/23/19 Page 13 of 28

57. The Granite Peak Defendants Restrict Access to the HR Office. In addition to
telling Ms. McKinney not to report anything to HR, the Granite Peak Defendants also maintained
physical impediments to reporting. The HR Office at Granite Peak Fabrication was upstairs,
locked and a key card was required to gain entry.

58. | Numerous employees, including Ms. McKinney, would attempt to reach the
Granite Peak Defendants’ HR representative. The HR representative was very rarely in her
office and the Granite Peak Defendants’ HR representative would not respond to emails or phone
calls. The Granite Peak Defendants’ HR representative would not make herself available to
concerms from the Granite Peak Defendants’ night shift employees. Ms. McKinney sought help
over and over and availed herself of every conceivable reporting avenue. Even then, the Granite
Peak Defendants took no action.

59. Reporting Mechanism. Despite the express legal requirement that the Granite
Peak Defendants have a reporting mechanism so that employees like Ms. McKinney can seek
help, the Granite Peak Defendants do not have any place to report or get help.

60. The Granite Peak Defendants supposedly have a Human Resources Department.
However, it quickly becomes clear that the HR employee is overwhelmed and unavailable and
there is no avenue for reporting or getting help at the Granite Peak Defendants’ workplaces.

61. | Ms. McKinney goes to the HR office on more than one occasion to report.
However, the HR employee is not in her office. Ms. McKinney leaves the HR employee
voicemails, reporting the conduct towards her. The HR representative for the Granite Peak
Defendants does not respond or acknowledge Ms. McKinney’s reports.

62. Ms. McKinney was subjected to discrimination, harassment, and a hostile work

environment while she worked for the Granite Peak Defendants. Ms. McKinney reported the

Complaint
Page 13 of 27
Case 2:19-cv-00266-ABJ Document1 Filed 12/23/19 Page 14 of 28

illegal behavior. However, the Granite Peak Defendants did not investigate, did not act or take
any action to stop the discrimination and illegal behavior. The Granite Peak Defendants’
representatives continue to harass and abuse Ms. McKinney, ultimately forcing her out and
constructively discharging her. The Granite Peak Defendants also retaliated against Ms.
McKinney for reporting and asking for help.

63. | Ms. McKinney’s supervisors did not follow the law and did not take any steps to
protect their employees from sexual harassment and the hostile work environment. Rather than
addressing or trying to stop the hostile and discriminatory environment in the Granite Peak
Defendants’ workplace, the Granite Peak Defendants enabled, and thereby encouraged, the
illegal behavior.

64. The Granite Peak Defendants Discourage Effective Reporting. On several
occasions, Ms. McKinney’s direct supervisor told her that she was not allowed to go to HR.
Instead, Mr. Fountain insisted that Ms. McKinney meet with him rather than reporting any
concerns about the sexually hostile and abusive work environment to the human resources
department.

65. The harassment, abusive treatment and discrimination directed at Ms. McKinney
continued and worsened. In the end, the Granite Peak Defendants and their employees made the
working conditions severe, abusive, and unbearable.

66. Ms. McKinney’s Co-workers Express Concern. Several of Ms. McKinney's
coworkers were concerned because a co-worker was screaming at her loudly during shifts. Ms.
McKinney reported this problem and time and time again, the Granite Peak Defendants took no

action.

Complaint
Page 14 of 27
Case 2:19-cv-00266-ABJ Document 1 Filed 12/23/19 Page 15 of 28

67. | This co-worker would continually harass and bug Ms. McKinney. She reported
the problem to her immediate supervisor, who took no action.

68. The harassment and inappropriate behavior by the co-worker continued. Ms.
McKinney asked for help from another supervisor.

69. Ultimately, the second supervisor, had the harasser come into his office and told
him to stop harassing Ms. McKinney. However, the Granite Peak Defendants and the
supervisor’s words were hollow. Not only did the co-worker continue his harassing and
inappropriate behavior, but the Granite Peak Defendants allowed the co-worker to follow Ms.
McKinney to the night shift. When Ms. McKinney sought help and reported further behavior by
the co-worker, again the Granite Peak Defendants took no effective action. In fact, Ms.
McKinney’s immediate supervisor told Ms. McKinney that the co-worker has “gotta work too.”

70. Thus, the Granite Peak Defendants allowed one of the harassers to continue to
harass Ms. McKinney. Granite Peak refused to take its obligation to create and maintain a
legally complaint work environment seriously.

71. The Granite Peak Defendants’ Retaliation. After Ms. McKinney expressed
concems in connection with the drug test, her supervisor told Ms. McKinney not to worry about
taking the urine test and to go home for the day. Ms. McKinney followed his instructions. Ms.
McKinney did not refuse to take the drug test.

72. After she left for the day as per her supervisor’s instructions, Ms. McKinney
inquired about getting back to work. Ms. McKinney was then told that she would be eligible for
reinstatement and could apply for reinstatement later. However, when Ms. McKinney did apply
for reinstatement, the Granite Peak Defendants told her she was not eligible for reinstatement

and the Granite Peak Defendants refused to reinstate her. The Granite Peak Defendants’

Complaint
Page 15 of 27
Case 2:19-cv-00266-ABJ Document1 Filed 12/23/19 Page 16 of 28

decision not to reinstate Ms. McKinney after making promises that she would have her job back
was retaliation.

73. Retaliation. Ms. McKinney has obviously been subjected to retaliation. Simply
put, the more she reported, the worse the conditions became. The privileges and conditions of
her employment were negatively impacted and her workplace became even more hostile as she
requested help.

74.  Tmpact on Ms. McKinney. Ms. McKinney has truly been through a nightmare at
the hands of the Granite Peak Fabrication and the other The Granite Peak Defendants. Because
the abuse and hostile work environment remained callously unchecked, Ms. McKinney suffered
extreme anxiety, mental distress, physical manifestations of extreme stress, and related effects.

STATEMENT OF CLAIMS

FIRST CLAIM FOR RELIEF — TITLE VII SEVERE AND PERVASIVE SEXUAL
HARASSMENT AND HOSTILE WORK ENVIRONMENT -~ 42 U.S.C. § 2000(e)-2(a)

75. The allegations contained in the foregoing paragraphs are incorporated by
reference.

76. Since Ms. McKinney was hired by the Granite Peak Defendants in June of 2017,
the Granite Peak Defendants have engaged in unlawful employment practices in violation of
Section 703(a) of Title VII, 42 U.S.C. § 2000(e)-2(a), by engaging in severe and pervasive
sexual harassment and creating an abusive work environment .

77, Ms. McKinney belongs to a protected category under Title VII.

78. The Granite Peak Defendants subjected Ms. McKinney to unwelcome conduct
including severe and pervasive sexual harassment and an abusive working environment.

79. The conduct that the Granite Peak Defendants directed at Ms. McKinney was

based on Ms. McKinney’s protected category.

Complaint
Page 16 of 27
Case 2:19-cv-00266-ABJ Document1 Filed 12/23/19 Page 17 of 28

80. Ms. McKinney subjectively viewed the harassment as creating an abusive work
environment and a “reasonable” person would also objectively view the work environment as
abusive.

81. The effects of the Defendants’ practices described above, have been to deprive
Ms. McKinney of equal employment opportunities and otherwise adversely affect her
employment status because of her sex, female.

82. The unlawful employment practices complained of above were done with malice
or with reckless indifference to the federally protected rights of Ms. McKinney.

83. Asadirect and proximate result of the Granite Peak Defendants’ actions and
inactions, Ms. McKinney has suffered, and will continue to suffer, pain and suffering, and
extreme and severe mental anguish and emotional distress, and she has suffered, and will
continue to suffer, a loss of earnings and other employment benefits and job opportunities. Ms.
McKinney is thereby entitled to general and compensatory damages in amounts to be proven at
trial.

84. Asa further direct and proximate result of the Defendants’ violation of her rights
to due process, Ms. McKinney has been compelled to retain the services of counsel in an effort
to enforce the terms and conditions of the employment relationship with defendants and has
thereby incurred, and will continue to incur, legal fees and costs. Plaintiff requests that

attorneys’ fees be awarded pursuant to 42 U.S.C. § 1988.

Complaint
Page 17 of 27
Case 2:19-cv-00266-ABJ Document1 Filed 12/23/19 Page 18 of 28

SECOND CLAIM FOR RELIEF — TITLE VII COMPENSATION DISCRIMINATION —
42 U.S.C. § 2000(e)-2(a)

85. The allegations contained in the foregoing paragraphs are incorporated by this
reference.

86. | Since Ms. McKinney was hired by the Granite Peak Defendants in July of 2017,
the Granite Peak Defendants have engaged in unlawful employment practices in violation of
Section 703(a) of Title VII, 42 U.S.C. § 2000(e)-2(a), by discriminating against female welders
with respect to compensation, and Ms. McKinney in particular, as she was the only female
welder at her location.

87. | Ms. McKinney occupied the same position as other, male, welders, who were paid
at a higher rate.

88. The effects of the practices described above have been to deprive Ms. McKinney
of equal employment opportunities and otherwise adversely affect her employment status
because of her sex, female.

89. The unlawful employment practices complained of above were intentional.

90. The unlawful employment practices complained of above were done with malice
or with reckless indifference to the federally protected rights of Ms. McKinney.

91. Asadirect and proximate result of the Granite Peak Defendants actions and
inactions, Ms. McKinney has suffered, and will continue to suffer, pain and suffering and
extreme and severe mental anguish and emotional distress; Ms. McKinney has suffered, and will
continue to suffer, a loss of earnings and other employment benefits and job opportunities. Ms.
McKinney is thereby entitled to general and compensatory damages in amounts to be proven at

trial.

Complaint
Page 18 of 27
Case 2:19-cv-00266-ABJ Document1 Filed 12/23/19 Page 19 of 28

92. Asa further direct and proximate result of the Defendants’ violation of her rights
to due process, Ms. McKinney has been compelled to retain the services of counsel in an effort
to enforce the terms and conditions of the employment relationship with defendants and has
thereby incurred, and will continue to incur, legal fees and costs. Plaintiff requests that

attorneys’ fees be awarded pursuant to 42 U.S.C. § 1988.

THIRD CLAIM FOR RELIEF — VIOLATION OF THE EQUAL PAY ACT —29 U.S.C. §§
206(d)(1) & 215(a)(2)

93. The allegations contained in the foregoing paragraphs are incorporated by
reference.

94. Since July of 2017, the Granite Peak Defendants have violated Sections 6(d)(1)
and 15(a)(2) of the FLSA, 29 U.S.C. §§ 206(d)(1) & 215(a)(2), by paying female welders wages
at a rate less than the rate at which male welders are paid.

95.  Atall relevant times, female welder Ms. McKinney, while employed by the
Granite Peak Defendants, performed work substantially equal to that of male welders,
considering the skills, effort, and responsibilities of the job. At all relevant times, female welder
Ms. McKinney worked under conditions similar to male welders, except that Ms. McKinney was
subjected to an extremely hostile work environment, as addressed below.

96.  Atall relevant times, the Granite Peak Defendants paid Ms. McKinney at lower
rates than her male counterparts.

97. As aresult of the acts complained above, the Granite Peak Defendants unlawfully
withheld and are continuing to withhold payment of wages due to Ms. McKinney.

98. The unlawful practices complained of above were and are willful.

99. As adirect and proximate result of the Granite Peak Defendants actions and

inactions, Ms. McKinney has suffered, and will continue to suffer, pain and suffering and

Complaint
Page 19 of 27
Case 2:19-cv-00266-ABJ Document1 Filed 12/23/19 Page 20 of 28

extreme and severe mental anguish and emotional distress; Ms. McKinney has suffered, and will
continue to suffer, a loss of earnings and other employment benefits and job opportunities. Ms.
McKinney is thereby entitled to general and compensatory damages in amounts to be proven at
trial.

100. Asa further direct and proximate result of the Defendants’ violation of her rights
to due process, Ms. McKinney has been compelled to retain the services of counsel in an effort
to enforce the terms and conditions of the employment relationship with defendants and has
thereby incurred, and will continue to incur, legal fees and costs. Plaintiff requests that
attorneys’ fees be awarded pursuant to 42 U.S.C. § 1988.

FOURTH CLAIM FOR RELIEF — RETALIATION AND/OR CONSTRUCTIVE
DISCHARGE BECAUSE OF SEX — 42 U.S.C. § 2000¢-2(a) and 42 U.S.C. § 2000e-3(a)

101. The allegations contained in the foregoing paragraphs are incorporated by
reference.

102. In Ms. McKinney’s case, beginning on or about July of 2017, the Granite Peak
Defendants engaged in unlawful employment practices, in violation of Section 703(a) of Title
VII, 42 U.S.C. § 2000e-2(a) and Section 704(a) of Title VII, 42 U.S.C. § 2000e-3(a) by
retaliating against and constructively discharging Ms. McKinney because of her sex.

103. By asking her supervisors and manger for help and by asking them to address and
stop the hostile work environment and sexual harassment, Ms. McKinney engaged in protected
activity and opposition to discrimination.

104. After Ms. McKinney would report the abusive and hostile work environment and
ask for help, the hostile work environment and harassment would continue and become worse.

The Granite Peak Defendants through their representatives and otherwise would take materially

Complaint
Page 20 of 27
Case 2:19-cv-00266-ABJ Document1 Filed 12/23/19 Page 21 of 28

adverse action towards Ms. McKinney by making the work environment increasingly hostile and
abusive.

105. There was a causal connection between Ms. McKinney’s protected activity and
opposition to the discrimination and the materially adverse action and escalating hostile work
environment and harassment.

106. The harassing and abusive actions by the Granite Peak Defendants continued to
escalate. In response to Ms. McKinney’s reports, the hostile environment and sexual harassment
worsened.

107. At the time she was forced out and kept out of her job, Ms. McKinney was
performing her work in a satisfactory manner.

108. Because the Granite Peak Defendants failed to respond to employee reports of pay
discrimination based on sex, hostile work environment, harassment, and other conditions of
employment, the working conditions became increasingly intolerable.

109. The retaliation and work conditions at the Granite Peak Defendants’ location in
Casper were sufficiently intolerable that a reasonable employee would have experienced them as
retaliation.

110. The unlawful employment practices described above were intentional.

111. The unlawful employment practices of the Granite Peak Defendants complained
of herein were done with malice or with reckless indifference to the federally protected rights of
Ms. McKinney.

112. Asadirect and proximate result of the Granite Peak Defendants’ actions and
inactions, Ms. McKinney has suffered, and will continue to suffer, pain and suffering and

extreme and severe mental anguish and emotional distress; Ms. McKinney has suffered, and will

Complaint
Page 21 of 27
Case 2:19-cv-00266-ABJ Document1 Filed 12/23/19 Page 22 of 28

continue to suffer, a loss of earnings and other employment benefits and job opportunities. Ms.
McKinney is thereby entitled to general and compensatory damages in amounts to be proven at
trial.

113. Asa further direct and proximate result of the Defendants’ violation of her rights
to due process, Ms. McKinney has been compelled to retain the services of counsel in an effort
to enforce the terms and conditions of the employment relationship with defendants and has
thereby incurred, and will continue to incur, legal fees and costs. Plaintiff requests that
attorneys’ fees be awarded pursuant to 42 U.S.C. § 1988.

FIFTH CLAIM FOR RELIEF- ALTER EGO AND/OR PIERCING THE CORPORATE
a“ 114. Plaintiff incorporates herein the allegations contained in the foregoing paragraphs
of this Complaint by reference as if set forth fully herein.

115. Upon information and belief, some or all of the Defendant entities set forth above
influences and governs the Granite Peak Defendant entities and John Does 1-20, such that they
are their alter ego.

116. Upon information and belief, there is a unity of interest and ownership between
the Defendants set forth above and John Does 1-20, and/or the Granite Peak Defendants such
that the Granite Peak Defendant corporations and entities are inseparable from one another.

117. The facts as alleged herein are such that adherence to the corporate fiction of
separate entities for the Granite Peak Defendants and John Does 1-20 under the circumstances
would sanction a fraud, bring about an inequitable result, or promote injustice.

118. Upon information and belief, Plaintiff should be permitted to pierce the corporate
veil and obtain a judgment against the individual shareholders even when the harm may have

arisen from a dispute or harm by one of the Granite Peak Defendant corporate entities.

Complaint
Page 22 of 27
Case 2:19-cv-00266-ABJ Document1 Filed 12/23/19 Page 23 of 28

119. Upon information and belief, there is such unity of interest and ownership that the
separate personalities of the Granite Peak Defendant entities and corporations and the Defendant
entities described above and/or the John Doe Defendants no longer exist.

120. Upon information and belief, the Defendants described above and the Granite
Peak Defendants comingled assets, training, processes, and management among the entities to
the extent that no separation exists.

121. Plaintiff Nicole McKinney was damaged by Defendants’ misconduct in an
amount greater than and beyond its actual and contract-related damages to be proven at trial.
SIXTH CLAIM FOR RELIEF —- NEGLIGENT MISREPRESENTATION

122. Plaintiff incorporates herein the allegations contained in the foregoing paragraphs
of this Complaint by reference as if set forth fully herein.

123. Among other representations, the Granite Peak Defendants represented to Plaintiff
that they would pay her fairly and treat her the same as her male counterparts.

124. The Granite Peak Defendants made numerous representations to Ms. McKinney,
including, but not limited to, representations that they would provide a workplace in which
women were treated fairly, had equal access to facilities and opportunities, and were paid
similarly to their male counterparts.

125. The Granite Peak Defendants made numerous representations to Ms. McKinney
regarding their policies and commitment to ensuring a fair work environment and policies
against sexual harassment and hostile work environment.

126. Among other representations, the Granite Peak Defendants’ representations that

they would pay men and women equally, were not true.

Complaint
Page 23 of 27
Case 2:19-cv-00266-ABJ Document1 Filed 12/23/19 Page 24 of 28

127. The Granite Peak Defendants failed to use reasonable care to determine whether
the representations were true. Not only did the Granite Peak Defendants fail to use reasonable
care to determine whether the representations were true, the Granite Peak Defendants also failed
to inform Plaintiff in a timely fashion when they had knowledge that their representations were
not true. The Granite Peak Defendants engaged in these and other negligent misrepresentations
in order to obtain as much work from Ms. McKinney without having to pay for it, and without
having to provide Ms. McKinney, and the other women in the workplace, with the same facilities
benefiting their male counterparts.

128. The Granite Peak Defendants were in a better position than Plaintiff to know the
true facts of their representations, including, but not limited to, whether or not they would
provide a workplace that was free from sexual harassment and hostile behavior, had the money
to pay Plaintiff or the ability to provide the equivalent facilities promised.

129. The Granite Peak Defendants had a financial interest in the work Ms. McKinney
performed.

130. Plaintiff Nicole McKinney relied on the representations of the Granite Peak
Defendants and it was reasonable for her to do so.

131. Plaintiff Nicole McKinney suffered damage as a result of relying on the Granite
Peak Defendants’ representations.

132. Ms. McKinney was damaged by Defendants’ misconduct in an amount greater
than and beyond her actual loss of pay damages, in an amount to be proven at trial.

133. The conduct of Defendants was willful and wanton, justifying the award of
punitive damages.

PRAYER FOR RELIEF

Complaint
Page 24 of 27
Case 2:19-cv-00266-ABJ Document1 Filed 12/23/19 Page 25 of 28

WHEREFORE, Plaintiff Nicole McKinney respectfully prays to this Court for the
following:

A. On Ms. McKinney’s claims for Title VII Compensation Discrimination and
Violation of the Equal Pay Act, for a judgment ordering specific performance by the Granite
Peak Defendants, and for a judgment against Defendants and in favor of Ms. McKinney for al! of
Ms. McKinney’s direct and consequential damages (back pay) in an amount to be proven at trial,
plus interest; and

B. On Ms. McKinney’s claim for Retaliation and Constructive Discharge Because of
Sex, for a judgment ordering specific performance by the Granite Peak Defendants, and for a
judgment against Defendants and in favor of Ms. McKinney for all of Ms. McKinney’s direct
and consequential damages, including all lost future wages and damages, in an amount to be
determined by a jury, plus interest; and

C. On Ms. McKinney’s claim for Alter Ego and/or Piercing the Corporate Veil, for a
judgment against Defendants finding that the Granite Peak Defendants and John Does 1-20 are
undercapitalized entities which are merely the alter egos of the primary owners and that by the
use of said alter egos the Granite Peak Defendants sought to shirk their responsibilities to their
employees, thereby damaging and harming Ms. McKinney in an amount to be proven at trial, as
well as punitive damages in an amount sufficient to punish Defendants and to deter future
conduct like that exhibited by Defendants, such that other persons will be deterred from such
conduct as well as the Defendants; and

D. On Ms. McKinney’s claim for Negligent Misrepresentation, for a judgment
against the Granite Peak Defendants and in favor of Ms. McKinney for all of Ms. McKinney’s

direct and consequential damages in an amount to be determined by a jury, plus interest; and for

Complaint
Page 25 of 27
Case 2:19-cv-00266-ABJ Document1 Filed 12/23/19 Page 26 of 28

findings and judgment that the Granite Peak Defendants made negligent misrepresentations to
Ms. McKinney and that Ms. McKinney was damaged by Defendants’ misconduct in an amount
greater than and beyond her actual and loss-of-pay damages to be proven at trial, as well as
punitive damages in an amount sufficient to punish Defendants and to deter future conduct like
that exhibited by Defendants, such that other persons will be deterred from such conduct as well
as the Defendants; and

E. Order the Granite Peak Defendants to pay Ms. McKinney punitive damages for
their malicious conduct or reckless indifference to Ms. McKinney’s federally protected rights, as
described above, in amounts to be determined at trial; and

F, On all her claims, award Ms. McKinney compensatory damages, back pay, and

front in amount to be determined by the jury; and

G. Grant injunctive relief; and

H. Award attorney and expert witness fees as allowed by statute; and

I. Award pre-judgment interest at the maximum legal rate; and

J. Award interest on the judgment at the maximum legal rate; and

K. Award costs of suit herein; and

L. Grant such further relief as the Court deems necessary and proper.
JURY DEMAND

Plaintiff, by and through her counsel, pursuant to Federal Rule of Civil Procedure 38,

hereby requests that this matter be tried to a jury of six.

Complaint
Page 26 of 27
Case 2:19-cv-00266-ABJ Document1 Filed 12/23/19 Page 27 of 28

RESPECTFULLY SUBMITTED this 19" day of December, 2019.

 

 

P.O, Box 1245

290 E. Broadway, Suite 904
Jackson, Wyoming 83001
Tel. 307.732.6680

Fax 307.200.4280
andrea@arichardlaw.com

Attorney for Plaintiff

Complaint
Page 27 of 27
Case 2:19-cv-00266-ABJ Document1 Filed 12/23/19 Page 28 of 28
EEOC Form 164 (14/16) U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

 

DISMISSAL AND NOTICE OF RIGHTS

 

To: Nicole L. McKinney From: Denver Field Office
P.O. Box 51666 sy 303 East 17th Avenue
Casper, WY 82605 _ Suite 410

Denver, CO 80203

On behalf of person(s) aggrieved whose identity is ico ny

CONFIDENTIAL (29 CFR §1601.7(a))

 

EEOC Charge No. EEOC Representative Telephone No.
Philip Gross,
32K-2019-00109 Supervisory Investigator (303) 866-1318

 

THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

Your allegations did not involve a disability as defined by the Americans With Disabilities Act.
The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.

Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged
discrimination to file your charge

A UOUOUU

The EEOC issues the following determination: Based upon its investigation, the EEOC is unable to conclude that the
information obtained establishes violations of the statutes. This does not certify that the respondent is in compliance with
the statutes. No finding is made as to any other issues that might be construed as having been raised by this charge.

The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

UU

Other (briefly state)

- NOTICE OF SUIT RIGHTS -

(See the additional information attached to this form.)

Title Vil, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the

alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)
before you file suit may not be collectible.

On behalf of the Commission

  
  

qf 00] '7

 

Enojpsures(s) Amy Burkholder, (Date Mailed)
. : ess mo > Uhr Director
Martha I. Tate Andrea Richard, Esq.
_ Crank Legal Group THE RICHARD LAW FIRM, P.c.
- 1815 Evans Avenue P.O. Box 1245

Cheyenne, WY 82001 ' . ,.. Jackson, WY 83001

 
